                Case 3:20-cr-00266-WHA Document 4 Filed 06/29/20 Page 1 of 1




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   BENJAMIN KINGSLEY (CABN 314192)
 3 Acting Criminal Chief

 4 NICHOLAS J. WALSH (CABN 314290)
   KYLE F. WALDINGER (CABN 298752)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7248/(415) 436-6830
             Fax: (415) 436-7234
 8           Email: Nicholas.Walsh@usdoj.gov
                    Kyle.Waldinger@usdoj.gov
 9
     Attorneys for the United States of America
10

11                                  UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13                                      SAN FRANCISCO DIVISION

14   UNITED STATES OF AMERICA,                      ) No. CR 20-00266 WHA
                                                    )
15           Plaintiff,                             ) NOTICE OF APPEARANCE OF ADDITIONAL
                                                    ) ASSISTANT UNITED STATES ATTORNEY
16      v.                                          )
                                                    )
17   MICHAEL BRENT ROTHENBERG,                      )
                                                    )
18           Defendant.                             )
                                                    )
19

20           NOTICE IS HEREBY GIVEN that Assistant United States Attorney KYLE F. WALDINGER is
21 assigned to this matter as an additional Assistant United States Attorney. In addition to serving AUSA

22 Nicholas J. Walsh, please serve all future pleadings and filings on AUSA Waldinger at 450 Golden Gate
             th
23 Avenue, 11 Floor, San Francisco, California 94102-3495 and Kyle.Waldinger@usdoj.gov.

24 DATED: June 29, 2020                                        DAVID L. ANDERSON
                                                               United States Attorney
25
                                                                      /s/
26
                                                               KYLE F. WALDINGER
27
                                                               Assistant United States Attorney
28

     NOTICE OF APPEARANCE OF ADD’L ASSISTANT U.S. ATTORNEY
     CR 20-00266 WHA
